 Case 2:14-cv-16744 Document 297 Filed 08/26/21 Page 1 of 1 PageID #: 11240


                                                         FILED: August 26, 2021

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT

                             ___________________

                                  No. 19-2208
                                (2:14-cv-16744)
                             ___________________

RON FOSTER; FOSTER FARMS, LLC; MARKETING & PLANNING
SPECIALISTS LIMITED PARTNERSHIP

            Plaintiffs - Appellants

v.

UNITED STATES ENVIRONMENTAL PROTECTION AGENCY; MICHAEL
S. REGAN, in his official capacity as Administrator of the Environmental
Protection Agency

            Defendants - Appellees

                             ___________________

                                  ORDER
                             ___________________

      The court grants the motion to withdraw from further representation on

appeal.

                                      For the Court--By Direction

                                      /s/ Patricia S. Connor, Clerk
